[Cite as In re T.G.O.   , 2018-Ohio-800.]



                                  IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                        MADISON COUNTY




IN THE MATTER OF: T.G.O.                            :
                                                               CASE NO. CA2017-05-012
                                                    :
                                                                       OPINION
                                                    :                   3/5/2018

                                                    :



             APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 20540010



C.O., 1405 Brighton Road, London, Ohio 43140, plaintiff-appellant, pro se

L.G., 6329 C.R. 76, Mount Gilead, Ohio 43338, defendant-appellee, pro se

Thomas J. Arrington, 67 East High Street, London, Ohio 43140, guardian ad litem



        M. POWELL, J.

        {¶ 1} Defendant-appellant, C.O. ("Father"), appeals a decision of the Madison

County Court of Common Pleas, Juvenile Division, denying his motion to find plaintiff-

appellee, L.G. ("Mother"), in contempt for violating the juvenile court's order regarding the

designated place for parenting exchange of the parties' child.1

        {¶ 2} The parties are the parents of a 13-year old daughter. The parties were never



1. Pursuant to Loc.R. 6(A), we sua sponte remove this appeal from the accelerated calendar for purposes
of issuing this opinion.
                                                                   Madison CA2017-05-012

married. In 2005, the parties entered into a shared parenting plan which was subsequently

adopted by the juvenile court as the order of the court. In 2014, Mother moved to modify

the parties' shared parenting plan. On January 29, 2016, the juvenile court granted Mother's

motion, designating Mother as the residential parent and granting parenting time to Father.

The juvenile court's order further required that "All [parenting] exchanges shall occur at a

Parent's home, or a Grandparent's home unless otherwise agreed in writing."

       {¶ 3} Father was to exercise parenting time with the child on the weekend of

January 27, 2017. On January 26, 2017, the evening before the exchange, Mother sent a

message to Father informing him that he could pick up the child at a particular restaurant.

Father replied the next morning that "he would see her at her house." Later that morning,

Mother responded that she and the child would be at the restaurant. That evening, Father

went to Mother's home to pick up the child. Mother was not there. Father did not go to the

restaurant and did not have parenting time that weekend.

       {¶ 4} Consequently, Father filed a contempt motion alleging that Mother had

violated the juvenile court's January 29, 2016 order by failing to have the child at her home

for the parenting exchange on January 27, 2017. A hearing on the motion was held in April

2017. Mother admitted she did not have the child at her home for the parenting exchange

on January 27, 2017, as required by the juvenile court's order. The parties' testimony further

revealed that on prior occasions, the parties had frequently agreed to deviate from the

court's order as to the place of parenting exchange.

       {¶ 5} On April 17, 2017, the juvenile court denied Father's contempt motion as

follows:

              In this case it is undisputed that the Mother was not at her home
              or a Grandparents home as provided for in paragraph 7 of the
              Judgment Entry of January 29, 2016. It is also undisputed that
              [throughout] the year since that Entry an exchange of email/text
              have been used to constitute an agreement to modify both the

                                             -2-
                                                                 Madison CA2017-05-012

             time and place of pick-up and return.           This ease of
             communication and agreement should be both desirable and in
             the best interest of the child * * * who gets to spend less
             restricted times with her parents, grandparents and extended
             family. * * * Based on the pattern of conduct with pick-up and
             returns and modification of times for the same in the past, The
             Court Finds that the Father has not met his burden of proof and
             the Motion on Contempt is therefore denied. [sic]

      {¶ 6} Father now appeals, raising one assignment of error:

      {¶ 7} THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS

DISCRETION WHEN IT DETERMINED THAT FATHER HAD NOT SHOWN BEYOND A

REASONABLE DOUBT THAT MOTHER DID NOT FOLLOW THE PLAN AS WRITTEN.

      {¶ 8} Father argues the juvenile court erred by not finding Mother in contempt for

unilaterally choosing a restaurant as the location for the January 27, 2017 parenting

exchange.

      {¶ 9} "Disobedience to court orders may be punished by contempt." Cottrell v.

Cottrell, 12th Dist. Warren No. CA2012-10-105, 2013-Ohio-2397, ¶ 11. To support a

contempt finding, the moving party must establish by clear and convincing evidence that a

valid court order exists, that the offending party had knowledge of the order, and that the

offending party violated such order. Maloney v. Maloney, 12th Dist. Warren No. CA2015-

10-098, 2016-Ohio-7837, ¶ 13. A trial court's decision in a contempt proceeding will not be

reversed on appeal absent an abuse of discretion. Id. at ¶ 14. An abuse of discretion

implies that the court acted unreasonably, arbitrarily, or unconscionably. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983).

      {¶ 10} Father's assignment of error is sustained on the ground the juvenile court

abused its discretion in denying Father's contempt motion. The record shows that the

juvenile court's January 29, 2016 order required the parties to exchange the child "at a

Parent's home, or a Grandparent's home unless otherwise agreed in writing," that Mother


                                            -3-
                                                                     Madison CA2017-05-012

had knowledge of the order, and that she violated the order on January 27, 2017, by

unilaterally choosing a restaurant as the location for parenting exchange. See Maloney.

While on prior occasions the parties had both agreed to change the place of parenting

exchange, such was not the case for the January 27, 2017 parenting exchange. The record

plainly shows that Father did not agree to the restaurant as the alternate place for the

exchange either orally or via email or text, and in fact specifically told Mother he would pick

up the child at Mother's home.

       {¶ 11} We therefore find the trial court erred in failing to find Mother in contempt, and

pursuant to App.R. 12(B) hereby find Mother in contempt of court. We accordingly remand

this matter to the trial court to determine what sanctions, if any, should be imposed.

       {¶ 12} Judgment reversed and remanded.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                              -4-